953 F.2d 1391
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joseph C.E. ESCOBEDO, Plaintiff-Appellant,v.DENVER PUBLIC SCHOOLS DISTRICT # 1;  James Scamman;  R.Barkley Clark;  Charles Lobitz, Defendants-Appellees.
No. 91-1155.
United States Court of Appeals, Tenth Circuit.
Jan. 23, 1992.

Before LOGAN and BARRETT, Circuit Judges, and KELLY,* District Judge.
ORDER AND JUDGMENT**
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Joseph C.E. Escobedo appeals from an order of the district court granting summary judgment in favor of defendants-appellees Denver Public Schools District No. 1, James Scamman, and R. Barkley Clark.   The court has carefully considered the parties' briefs and the record on appeal.   Upon reviewing these materials, we conclude that the district court's disposition of the case was correct and we substantially agree with the memorandum opinion and order which the district court filed.   See also Melton v. City of Okla.  City, 928 F.2d 920, 928 (10th Cir.)  (no stigmatization occurs where reporting is truthful), cert. denied, 112 S.Ct. 296 (1991).   Accordingly, the judgment of the United States District Court for the District of Colorado is AFFIRMED.



*
 Honorable Patrick F. Kelly, District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3